Barnard, P. J.:
Assuming the proceedings de lunático inquirendo to be special proceedings, within the meaning of chapter 270, Laws of 1854, the court had no power to grant extra allowances to the alleged lunatic, upon inquisition being found in her favor. (Matter of Rensselaer and Saratoga R. R. Co. v. Davis, 55 N. Y., 145.)
It is not a matter of course to charge a petitioner with costs when he fails to establish the lunacy charged. If he has acted in good faith, and upon probable cause, he will not be charged. (Matter of Giles, 11 Paige, 638.) The court made a more favorable order than was required by the practice in such cases, where the expense of the commission, sheriff and witnesses’ fees were charged upon the petitioner. Extra allowance, counsel fees and expert witnesses were properly disallowed.
Order affirmed, with ten dollars costs and disbursements.
Dykman, J., concurred ; Pratt, J., not sitting.
Orders appealed from affirmed, with ten dollars costs and disbursements.